DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
The amendments filed 12/30/2020 have been entered. 1-12, 14-21, and 23-24 remain pending in the application.
Applicant's arguments and amendments, with respect to the claim objections filed 12/30/2020 have been fully considered and are persuasive. Therefore, the previous objections have been withdrawn.


Response to Arguments
Applicant's arguments and amendments, with respect to 35 U.S.C. 103 filed 12/30/2020 have been fully considered and are persuasive in part.
First, regarding Claim 15. The applicant argues that
With respect to independent claim 15, this claim requires that the claimed sparse coding system comprises a sparse feature extractor configured to extract features from an input image containing an object, and an event-driven object classifier configured to classify the object in the input image based on the extract features. The Office Action concedes that Zylberberg does not explicitly disclose a classifier configured to classify the object in the input image based on extracted features, but asserts Khosla does.4 The Office Action also alternatively[Emphasis added] asserts that Khosla teaches an inference module configured to extract features from an input image containing an object.5 Applicant respectfully disagrees with both assertions.


Khosla provides that "Our work combines object detection via a combination of form, motion and attention pathways into a unified integrated object 'precept' followed by classification.... In its simplest form, detection provides bounding boxes around potential objects in the image via fast, parallel, feed-forward step."6 (Emphasis added.) Khosla further provides that "The purpose of object detection is to process incoming video and extract potential object regions to be subsequently classified."7 (Emphasis added.) From the above, one of ordinary skill in the art will appreciate that Khosla does not teach a feature extractor inference module, but rather teaches a region of interest extractor that is configured to extract a region of interest that may include features of the input image containing an object.

The examiner respectfully disagrees with the above argument. 
	Specifically, as the applicant notes, Khosla was applied as an alternative teaching to the feature of “sparse feature extractor”. Zylberberg, instead, was relied upon as the primary teaching and thus, the applicant’s arguments regarding Khosla with respect to the “sparse feature extractor” are moot. 
	The applicant secondly argues that Khosla does not teach the claimed “event driven classifier.” The applicant argues: 
	As it relates to the classifier, the classifier of claim 15 is an event-driven classifier wherein classification is triggered by spikes corresponding to activated features.[Emphasis Added] In Khosla, the image is processed to find regions of interest of the input image, and the regions of interest are then fed to the classifier. Since the classifier is not triggered by spikes corresponding to activated features in the input image, one of ordinary skill in the art will understand and appreciate that it is not an event- driven classifier.

The examiner respectfully disagrees. 
The “Event driven classifier” limitation of Claim 15 recites: 
“an event-driven object classifier configured to classify the object in the input image based on the extracted features.” 

As shown in the previous action as well as the current action, Khosla teaches this claim language. 
Specifically, Khosla Fig. 1. The Examiner notes that Khosla Figure 1 is reproduced below. 

    PNG
    media_image1.png
    657
    722
    media_image1.png
    Greyscale

In section 2 of Khosla, Khosla describes, at least in part, Figure 1 and recites: 
Feature extraction forming perceptual object boundaries and object surfaces are hypothesized to form in V2 and V4, respectively (II)...the formation of the attention shrouds in II is useful for top-down target search but is not addressed in this work. Instead we focus on the feed-forward object classification (V) that classifies the detected object or shrouds…” 
an event-driven object classifier (cf. Figure 1 “object classification”) configured to classify objects (c.f. Figure 1 “object classification”) in the input image (cf. Figure 1 see “Imagery”) based on the extracted features (cf. Figure 1, Sec. 2 see “Feature extraction…respectively (II).”) as the claim recites.  

Referring back to the arguments, the applicant argues that “classification is triggered by spikes corresponding to activated features...” However, as can be seen from the claim language, no such requirement exists or is even fairly suggested. Therefore the applicant is arguing non-recited features. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., classification is triggered by spikes corresponding to activated features) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 4, 5, 8, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Mortara et al. (“A Communication Scheme for Analog VLSI perceptive systems”, NPL 1995).

With respect to Claim 1, Zylberberg teaches a neural network including a plurality of physical neurons (Zylberberg Pg. 8 Col. 2 “We explicitly model each neuron as an RC circuit…” Modeling each neuron as an “RC circuit” reads on “physical neuron.” Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…) each having a respective feature associated therewith (Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons… Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See Figure 3. Note (B) and the box(es) of “features”. Each neuron in Zylberberg (i.e. SAILnet Algorithm) is responsible, at least in part, for a feature of an image.)…and each being configured to be electrically connected to every other physical neuron in the network and to a portion of an input dataset (Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the the stimulus with pixel values Xi, and the other neurons in the network combine to form the input current…to the cell…” the examiner notes that the each neuron having input of the image teaches “a portion of an input dataset” and because 1) each neuron is modeled as an RC circuit and 2) are “combined to form the input current” they are electrically connected to every other physical neuron in the network as required.).  

Zylberberg however does not appear to explicitly disclose wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons. 
Zylberberg also does not appear to explicitly disclose further wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure. 
Pande does teach wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons (Pande Figure 1 and Figure 8 note Modular Neural Tile. The disclosed Modular Neural Tile reads on the claimed “neuron clusters.” The examiner further refers to the response to arguments above.). 
Pande also teaches further wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure (Pande Figure 8 note that the MNT’s are explicitly described as having a “Ring topology interconnect architecture.” Pg. 358 “The authors [Pande et al] have investigated and proposed EMBRACE (illustrated in Fig. 1) as an embedded computing element for the implementation of large scale [Spiking Neural Networks] SNNs. A Modular Neural Tile (MNT) architecture has been proposed for reducing silicon area, by using a combination of fixed and configurable synaptic connections. The proposed MNT comprises a 16:16 neuron fully connected hardware SNN structure. MNTs are integrated in a two dimensional mesh topology packet switched [Network on Chip] NoC interconnect to for a hardware module SNN architecture.” The examiner notes that, a “bus structure” or “bus” is defined as “a set of hardware lines (conductors) used for data transfer among the components of a computer system. A bus is essentially a shared highway that connects different parts of the system…and enables them to transfer information…” Based on this definition, the disclosed “fully connected hardware” and/or “mesh topology” reads on the claimed “bus structure.”). Pande teaches modular neural tiles (MNT, i.e. the two or more physical neurons in each cluster) connected in a ring topology (cf. fig. 8, i.e. and the plurality of clusters are electrically connected together in a ring structure) on a single silicon area (i.e. electrically connected)   connected to one another in a bus structure (cf. Pande Figure 1 note that data is being transferred (see the arrows) between any or all of the MNT’s and thus MUST have, at least in part, electrical conductors connecting them) and thus teaches the language). 


The combination of Zylberberg and Pande, however, do not appear to explicitly disclose wherein the neural network further includes collision detection logic for each of plurality of neuron clusters that is configured to detect collisions between outputs of at least two of the two or more neurons in that cluster and to discard detected collisions thereby rendering the bus structure of each cluster an arbitration-free bus structure. 
Mortara, however, does teach wherein the neural network further includes collision detection logic for each of plurality of neuron clusters that is configured to detect collisions between outputs of at least two of the two or more neurons in that cluster and to discard detected collisions thereby rendering the bus structure of each cluster an arbitration-free bus structure (Mortara Abstract. “The resulting pulse-frequency modulated signals are transmitted through the nonarbitered, asynchronous access of pulses to a common bus…” Section 2 Pg. 660-661; Pg. 660 Col. 2 (bottom of page) “All cells have access to a single parallel bus, and, as in The code identifying each cell is wired on the bus. When activity in a cell causes a pulse emission, the bus configuration carries the identity of the emitting cell for the duration of a pulse… A coding scheme detects collisions wherein 2 or more cells attempt to access the channel at the same time. If this happens, the bitwise OR of their addresses appears on the interchip bus. To detect collisions, a possibility is to code all addresses with the same number k of “ones” so that a collision, by bitwise ORing two codes, results in a code with at least k+1 “ones”, automatically ignored by the decoder, and entails the loss of the colliding pulses.” The examiner notes that “entail the loss of the colliding pulses” teaches that the collisions are “discarded” as is required by the claim language. Further Section III “Because of the coding, simultaneous access of two or more cells to the bus, in the sense specified in Section II, results in the loss of all colliding pulses…”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network and neuron clusters and as taught by the combination of Zylberberg and Pande modified with the non-arbitrated communication as taught by Mortara because this would increase speed of the events on a channel and thereby increasing the processing speed of a chip (Mortara Pg. 660 Col. 2). 

With respect to Claim 4, the combination of Zylberberg, Pande, and Mortara teach a memory (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two  memory.”).
The combination of Zylberberg, Pande, and Mortara also teach wherein each connection between two neurons has a respective weight W associated therewith and each connection between a neuron and at least a portion of the input dataset has a respective weight Q associated therewith (Zylberberg Figure 1. "Inputs Xk to the network (from image pixels) contact the neuron at connections (synapses) with strengths Qik, whereas inhibitory recurrent connections between neurons have strings Wim." Alternatively, Pg. 9 Col. 1 "The same is true for the feed-forward weights Qik and the lateral connection strengths Wim..."). 
The combination of Zylberberg, Pande, and Mortara also teach further wherein each weight Q and W is stored in the memory of the system (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.” A person of ordinary skill in the art would readily infer that if the MNT comprises...a memory, then the various weights must be stored in memory of the system (e.g. SNN configuration of figure 1 clearly shows synaptic weights).).

With respect to Claim 5, the combination of Zylberberg, Pande, and Mortara teach wherein the weights Q and W are quantized to a fixed-point number to reduce memory storage (Zylberberg Pg. 9 Col. 1 “Since the thresholds θi are adapted slowly compared to the time scale of inference, they are approximately constant during inference. This is true for the feed-forward weights Qik and lateral connection strengths 
 
With respect to Claim 8, the combination of Zylberberg, Pande, and Mortara teach wherein the neural network is configured to perform a learning operation based on a first batch of neurons to fire (Zylberberg Pg. 10 Col. 2 "To train the network, batches [37] of 100 images with zero mean, and unit standard deviation pixel values, are presented, and the number of spikes from each neuron are counted separately for each image. After each batch, the average update for the network properties is computer (following our learning rules) over the 100-image batch. This batch-wise training lets us use matrix operations for computing the updates..." The examiner notes, that during a batch only the neurons that fire are updated (e.g. learned).). 

With respect to Claim 10, the combination of Zylberberg, Pande, and Mortara teach wherein each neuron is configured to generate a binary spike output (Zylberberg Figure 1. "Once that voltage exceeds threshold…, the diode, which models neuronal voltage-gated ino channels, opens, causing the cell to fire a punctate action potential, or spike, of activity." Alternatively, Pg. 2 Col. 2 "The neuronal output at time t, yi(t), is binary-valued: it is either 1 (spike) or 0 (no spike)..."). 

With respect to Claim 11, the combination of Zylberberg, Pande, and Mortara teach the neural network comprises a feature extractor inference module configured to extract features from an image represented by the input dataset (Zylberberg Pg. 8 Col. 2 "…our network alternates between brief periods of inference (the representation of the input by a specific population activity pattern in the network) and learning (the modification of synaptic strengths) See also Figure. 3). 
The combination of Zylberberg and Pande also teach wherein the image contains an object (Zylberberg See Figure 2. The image of a marina contains the object of a boat.). 

Claims 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) in view of Mortara et al. (“A Communication Scheme for Analog VLSI perceptive systems”, NPL 1995) and further in view of Culurciello et al. ("CMOS image sensors for sensor networks", NPL 2006).

With respect to Claim 2, the combination of Zylberberg, Pande, and Mortara teach all of the limitations of Claim 1 as discussed above. 
The combination of Zylberberg, Pande, and Mortara however do not appear to explicitly disclose wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates. 

Culurciello teaches wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
Culurciello also teaches wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Pande, and Mortara modified with the OR gate selection as taught by Culurciello because this would enable the system to individually address a particular cell. This in turn would improve the read-out speed of the output (Culurciello Pg. 41 Col. 2). 

With respect to Claim 14, the combination of Zylberberg, Pande, Mortara, and Culurciello teach a power supply, and wherein a supply voltage supplied by the power supply to the neural network is scaled to take advantage of the error resilience of the sparse coding system (Culurciello Pg. 41 Col. 2 "The image sensor uses three power supplies: analog (Vdda) and digital (Vddd) supply plus a pixel rest supply (Vddr). The supplies can be used independently or tied together." Further, Pg. 43 Col. 2 “When a single pixel requests the bus with signal e[a] the internal voltage of the contention detection cd remains below the threshold of the following logic stages. As a second pixel request the bus before transmission of the previous one has been completed, signal e[b] will bring vcd below the logic threshold and thus enable the output of the contention detector..” The examiner notes that “bringing down the voltage” (vcd) to enable the contention detector, teaches that the power supply of Culurcillo is scaled (by “bring down the voltage”) to “take advantage of the error resilience…”, the error resilience being the ability to detect and handle collisions on the bus. Therefore, Under the broadest reasonable interpretation of the claim language, the combination of Zylberberg, Pande, and Culurciello read on the claim language.). 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) in view of Mortara et al. (“A Communication Scheme for Analog VLSI perceptive systems”, NPL 1995) and further in view of Wang et al. ("An FPGA implementation of a polychronous spiking neural network with delay adaptation", NPL 2013). 

With respect to Claim 3, the combination of Zylberberg, Pande, and Mortara teach all of the limitations of Claim 1 as discussed above. 
The combination of Zylberberg, Pande, and Mortara, however, do not appear to explicitly disclose wherein the bus structure is a multi-dimensional bus structure having A rows and B columns of neurons. 
The combination of Zylberberg, Pande, and Mortara also do not appear to explicitly disclose wherein the bus structure comprises A horizontal buses each connecting B neurons in a respective row of the bus structure, and B vertical buses each connecting A neurons in a respective column of the bus structure. 
Wang teaches wherein the bus structure is a multi-dimensional bus structure having A rows and B columns of neurons (Pg. 4 Figure 4 note (a) which describes the neuron array).
Wang also teaches wherein the bus structure comprises A horizontal buses each connecting B neurons in a respective row of the bus structure, and B vertical buses each connecting A neurons in a respective column of the bus structure (Pg. 4 Figure 4 note (a) which describes the neuron array). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Pande, and Mortara modified with the neuron . 

Claims 6, 7, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) in view of Mortara et al. (“A Communication Scheme for Analog VLSI perceptive systems”, NPL 1995) and further in view of White (US 5,319,587). 
With respect to Claim 6, the combination of Zylberberg, Pande, and Mortara teach all of the limitations of Claim 4 as described above. 
The combination of Zylberberg, Pande, and Mortara however do not appear to explicitly disclose wherein the memory is partitioned into a first portion and a second portion. 
The combination of Zylberberg, Pande, and Mortara also do not explicitly disclose further wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system. 
White does teach wherein the memory is partitioned into a first portion and a second portion (Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the 
White also teaches wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system (White Col. 9 describes the memory and how it is used in an input cycle (I) and an update cycle (U). Under the broadest reasonable interpretation of the claim language, the input cycle of White (I) reads on the claimed “inference operation” and the update cycle (U) reads on the claimed “learning operation”. During the “learning operation”/update cycle (U) both of White MSB RAM and LSB RAM are “used” (e.g. there values are updated). Specifically White Col. 9 Lines 31-35. During the “inference operation”/input cycle (I) only the MSB RAM is “used” (e.g. only MSB RAM operates on the summer and/or is the only value that is new). Specifically, White Col. 9 Lines 15-19.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Pande, and Mortara modified with the memory partitions as taught by white because this would allow each processing unit to store its local weight and would allow the processing unit to be addressed individually (While Col. 2 and Col. 9). 

With respect to Claim 7, the combination of Zylberberg, Pande, Mortara, and White teach wherein the first portion of the memory comprises the most significant bits (MSBs) of the Q and W weights, and the second portion of the memory comprises the least significant bits (LSBs) of the Q and W weights (Col.9 Lines 3-10 "With the switches in the I position, the activation signal uij passes along lines 22, through switch 96a to signal line 97 and then to the address bus of the LSB RAM 98 and the address bus for the MSB RAM 99. These RAMS are part of the same memory; the LSB RAM 98 being storage for the least significant bits and MSB RAM 99 being storage for the most significant bits of the same data word or value."). 

With respect to Claim 9, the combination of Zylberberg, Pande, Mortara, and White teach wherein the neural network is configured to perform a learning operation (Zylberberg Pg. 10 Col. 2 "To train the network, batches [37] of 100 images with zero mean, and unit standard deviation pixel values, are presented, and the number of spikes from each neuron are counted separately for each image. After each batch, the average update for the network properties is computer (following our learning rules) over the 100-image batch. This batch-wise training lets us use matrix operations for computing the updates..." The examiner notes, that during a batch only the neurons that fire are updated (e.g. learned).). 
The combination of Zylberberg, Pande, Mortara, and White also teach wherein parameter updates during the learning operation are passed to one or more neurons using a message passing approach (Col.9 Lines 3-10 "With the switches in the same data word or value." Because the RAM of White is used to store some data word and during the update cycle (U) (See Col. 9) the value stored in the RAM is fed into the summer, the word stored in the RAMs must contain an address and value (e.g. an X-bit value). This combination of address and value read on the claimed “message”. And since a “message” was used to update the values in the network, a message passing approach was used. Specifically White Col. 9 Lines 31-35 describe that an address and value are stored in the RAMs.). 

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) in view of Mortara et al. (“A Communication Scheme for Analog VLSI perceptive systems”, NPL 1995) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013). 
With respect to Claim 12, the combination of Zylberberg, Pande, and Mortara teach all of the limitations of Claim 11 as described above. 

Khosla does teach an object classifier configured to classify the object in the input image based on the extracted features (Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a neuromorphic object classification algorithm based on multi-scale convolutional neural networks…” The examiner notes that the referenced “object percepts” read on the claimed “extracted features.”). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the inference and extraction techniques as taught by Zylberberg, Pande, and Mortara modified with the classification based on the extracted features as taught by Khosla because this would make detecting objects easier (Khosla Pg. 3 Figure. 1 and Section 2). 

Claims 15-17, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012). 

With respect to Claim 15, Zylberberg teaches a sparse feature extractor inference module configured to extract features from an input image containing an object, wherein the inference module comprises an implementation of a sparse coding algorithm (Zylberberg Figure. 1, 2 and 3. Also Pg. 2 “Author Summary” describe the SAILnet algorithm which is a sparse coding algorithm for inference and learning.). 
Zylberberg, however, does not appear to explicitly disclose an event-driven object classifier configured to classify the object in the input image based on the extracted features.
Zylberberg also does not appear to explicitly disclose wherein the inference module and classifier are integrated on a single chip. 
	Khosla does disclose an event-driven object classifier configured to classify the object in the input image based on the extracted features (Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module that combines for and motion based visual attention to search for and detect “integrated” object percepts as is hypnotized to occur in the human visual pathways; (2) a back-end recognition module that processes only the detect object percepts through a neuromorphic object classification algorithm based on 
	The examiner notes that in the alternative, Khosla also teaches an inference module configured to extract features from an input image containing an object (Figure 1 and Abstract). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the inference module as taught by Zylberberg modified with the Classification module as taught by Khosla because this would reduce the number of manual steps required and would reduce the hardware cost of the system (Khosla Pg. 2 Section 1 Introduction).  
	The combination of Zylberberg and Khosla do not appear to explicitly disclose wherein the inference module and classifier are integrated on a single chip.
	Pham however does disclose wherein the sparse feature extractor inference module and event-driven object classifier are integrated on a single chip (Figure 6. Shows two separate and distinct modules on a single chip (calculator and/or streamer).). 
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to replace the two separate modules of Pham with the inference module and classifier module as taught by the combination of Zylberberg and Khosla because this would faster communications between the two processes and enable real-time object classification (Pham Pg. 1044). 

With respect to Claim 16, the combination of Zylberberg, Khosla, and Pham teach wherein the inference module comprises at least one neural network comprising a plurality of physical neurons each having a respective feature associated therewith and each being configured to be connected to every other physical neuron in the network and at least a portion of the input image (Zylberberg Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See also Figure 1.). 

	With respect to Claim 17, the combination of Zylberberg, Khosla, and Pham teach wherein the at least one neural network has a scalable multi- layer architecture (Zylberberg Pg. 2 Col. 2 " Towards this end, we implement a network of spiking, leaky integrate-and-fire units [30] as model neurons…Other units in the network, and the inputs Xk, which are pixel intensities in an image, modify the internal variable ui(t) by injecting current into the model neuron." See also Figure 1.). 

	With respect to Claim 24, the combination of Zylberberg, Khosla, and Pham teach wherein the inference module comprises a front-end of the object recognition system and the classifier comprises a back-end of the object recognition system (Khosla Fig. 1. Also Abstract “Our system is inspired by recent findings in visual neuroscience on feed-forward object detection and recognition pipeline and mirrors that via two main neuromorphic modules (1) a front-end detection module . 
 
Claims 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013). 
With respect to Claim 18, the combination of Zylberberg, Khosla, and Pham teach all of the limitations of Claim 17 as described above. 
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose wherein the at least one neural network comprises a plurality of neuron clusters each comprising a respective subset of the plurality of neurons.
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose wherein the neurons in each cluster are electrically connected to one another in a bus structure, and the plurality of clusters are electrically connected together in a ring structure. 
wherein the plurality of physical neurons are arranged in a plurality of neuron clusters each comprising a respective subset of two or more of the plurality of physical neurons (Pande Figure 1 and Figure 8 note Modular Neural Tile. The disclosed Modular Neural Tile reads on the claimed “neuron clusters.” The examiner further refers to the response to arguments above.). 
Pande also teaches further wherein the two or more physical neurons in each cluster are electrically connected to one another in a bus structure via one or more electrical conductors, and the plurality of clusters are electrically connected together in a ring structure (Pande Figure 8 note that the MNT’s are explicitly described as having a “Ring topology interconnect architecture.” Pg. 358 “The authors [Pande et al] have investigated and proposed EMBRACE (illustrated in Fig. 1) as an embedded computing element for the implementation of large scale [Spiking Neural Networks] SNNs. A Modular Neural Tile (MNT) architecture has been proposed for reducing silicon area, by using a combination of fixed and configurable synaptic connections. The proposed MNT comprises a 16:16 neuron fully connected hardware SNN structure. MNTs are integrated in a two dimensional mesh topology packet switched [Network on Chip] NoC interconnect to for a hardware module SNN architecture.” The examiner notes that as mentioned in the final rejection mailed 03/06/2020, a “bus structure” or “bus” is defined as “a set of hardware lines (conductors) used for data transfer among the components of a computer system. A bus is essentially a shared highway that connects different parts of the system…and enables them to transfer information…” Based on this definition, the disclosed “fully connected hardware” and/or “mesh topology” reads on the claimed “bus structure.”). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the neural network as taught by the combination of Zylberberg, Khosla, and Pham modified with the bus and ring topology as taught by Pande because this would allow for efficient implementation of a spiking neural network on VLSI hardware (Pande Pg. 358, “Hardware SNN systems offer the potential for elegant, low-power and scalable methods of embedded computing, with rich non-linear dynamics, ideally suited to applications including classification, estimation, prediction, dynamic control and signal processing. Efficient implementation of hardware SNN architectures for real-time embedded systems is primarily influenced by neuron design, scalable on-chip interconnect architecture and SNN training/learning algorithms.” 

With respect to Claim 20, the combination of Zylberberg, Khosla, and Pham, and Jump teach wherein the inference module comprises a memory (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.”).). 
The combination of Zylberberg, Khosla, and Pham, and Jump also teach wherein each connection between two neurons has a respective weight W associated therewith and each connection between a neuron and at least a portion of the input dataset has a respective weight Q associated therewith (Zylberberg Figure 1. "Inputs Xk to the network (from image pixels) contact the neuron at connections (synapses) with strengths Qik, whereas inhibitory recurrent connections 
The combination of Zylberberg, Khosla, and Pham, and Jump also teach further wherein each weight Q and W is stored in the memory of the system (Pande, Figure 1 “The Modular Neural Tile (MNT) comprises a two layered 16:16 fully connected SNN structure, packet encoder/decoder, SNN configuration and topology memory.” A person of ordinary skill in the art would readily infer that if the MNT comprises...a memory, then the various weights must be stored in memory of the system (e.g. SNN configuration of figure 1 clearly shows synaptic weights).).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of Culurciello et al. ("CMOS image sensors for sensor networks", NPL 2006).
With respect to Claim 19, the combination of Zylberberg, Khosla, Pham, and Pande teach all of the limitations of Claim 18 as described above. 
The combination of Zylberberg, Khosla, Pham, and Pande however do not appear to explicitly disclose wherein the bus structure is a multi-dimensional bus 
The combination of Zylberberg, Khosla, Pham, and Pande further do not appear to explicitly disclose wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another. 
Culurciello teaches wherein the bus structure is a multi-dimensional bus structure comprising a plurality of rows, a plurality of columns, and a plurality of logic OR gates (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
Culurciello also teaches wherein each OR gate is associated with a respective row or column and electrically connects the neurons in that row or column to one another (Pg. 41 Col. 1 Referring to Fig. 2, the pixels readout initiates with a request (Req) from the image sensor array to the receiver circuity. This request occurs after a pixel has generated an event. The requesting pixel will activate the row and column ROM that output its address on the bus. The request signal enables the output or a OR gate for both the row and column of the generating pixel."). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Khosla, Pham, and Pande modified with the OR gate selection as taught by Culurciello because this would enable the system to . 

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Pande et al. (“Fixed latency on-chip interconnect for hardware spiking neural network architectures,” NPL 2013) and further in view of White (US 5,319,587).

With respect to Claim 21, the combination of Zylberberg, Khosla, Pham, and Pande teach all of the limitations of Claim 20 as described above. 
The combination of Zylberberg, Khosla, Pham, and Pande however do not appear to explicitly disclose wherein the memory is partitioned into a first portion and a second portion. 
The combination of Zylberberg, Khosla, Pham, and Pande also do not explicitly disclose further wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system. 
White does teach wherein the memory is partitioned into a first portion and a second portion (Col.9 Lines 3-10 "With the switches in the I position, the activation 
White also teaches wherein both the first and second portions are used during a learning operation performed by the system, and only one of the first and second portions is used during an inference operation performed by the system (White Col. 9 describes the memory and how it is used in an input cycle (I) and an update cycle (U). Under the broadest reasonable interpretation of the claim language, the input cycle of White (I) reads on the claimed “inference operation” and the update cycle (U) reads on the claimed “learning operation”. During the “learning operation”/update cycle (U) both of White MSB RAM and LSB RAM are “used” (e.g. there values are updated). Specifically White Col. 9 Lines 31-35. During the “inference operation”/input cycle (I) only the MSB RAM is “used” (e.g. only MSB RAM operates on the summer and/or is the only value that is new). Specifically, White Col. 9 Lines 15-19.). 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the network architecture as taught by the combination of Zylberberg, Khosla, Pham, and Pande modified with the memory partitions as taught by white because this would allow each processing unit to . 

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zylberberg et al. ("A Sparse Coding Model with Synaptically local plasticity and Spiking Neurons can Account for the Diverse Shapes of V1 Simple Cell Receptive Fields", NPL 2011) in view of Khosla et al. (“A neuromorphic System for object detection and classification”, NPL 2013) in view of Pham et al. (“NeuFlow: Dataflow Vision Processing System-on-a-Chip”, NPL 2012) in view of Aoyama et al. (“Learning Algorithms for a Neural Network in FPGA”, NPL 2002). 

With respect to Claim 23, the combination of Zylberberg, Khosla, and Pham teach all of the limitations of Claim 15 as described above. 
The combination of Zylberberg, Khosla, and Pham, however, do not appear to explicitly disclose wherein the classifier comprises one or more adders and does not comprise any multipliers. 
Aoyama does teach wherein the classifier comprises one or more adders and does not comprise any multipliers (Pg. 1009 Col. 1 “Here, we got a result, the step/convex functions and 12 bits representations. They are got under the BP-learning; and the learning requires many multiply operations. A multiplier needs many gates by comparison with an adder. There is a problem to reduce hardware amounts….” Pg. 1009 Col.2 Bottom of page “The connection weight in the “and/or” network are 1-bit 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the classifier as taught by the combination of Zylberberg, Khosla, and Pham modified with the no multiplier network architecture as taught by Aoyama because this would reduce the amount of hardware required to accomplish the same task (Aoyama Pg. 1009). 

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1. Brajovic, Vladimir. “Lossless Non-Arbitrated Address-Event Coding.” NPL 2003. Teaches collision detection logic without an arbiter. The processes used result in lossless event coding. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FEN TAMULONIS whose telephone number is (571)272-0934.  The examiner can normally be reached on 7:30AM-5:30PM MON-FRI EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on (571)-272-9767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/F.C.T./Examiner, Art Unit 2126   
                                                                                                                   
/MICHAEL J HUNTLEY/Primary Examiner, Art Unit 2116